Exhibit 10.18

 

Description of Compensation Arrangement – G. Les Austin

 

Effective April 1, 2008, G. Les Austin became the senior vice president, chief
financial officer, treasurer and secretary of RAM Energy Resources, Inc.
(“RAM”). Pursuant to a compensation arrangement, RAM will pay Mr. Austin a base
salary in 2008 of $250,000 per annum and Mr. Austin will be considered for a
bonus in 2008 of not less than $125,000. Effective April 1, 2008, RAM granted
Mr. Austin a restricted stock award of 100,000 shares of its common stock, which
shall vest over four annual periods commencing on January 1, 2009. RAM will also
provide Mr. Austin (i) a term life insurance policy providing a death benefit of
$700,000 during the term of his employment, and (ii) substantially the same
perquisites provided to RAM’s other senior vice presidents.

If, during the first three years of Mr. Austin’s employment with RAM, a change
of control occurs, and upon such change of control or within six months
thereafter, either (i) his employment is terminated without cause, or (ii) he is
removed from the position of being RAM’s chief financial officer (and as a
result of which Mr. Austin terminates his employment with RAM), collectively
known as a “termination event,” then RAM must pay to Mr. Austin as a severance
benefit an amount equal to the sum of:

 

 

•

 

his then current base salary; plus

 

 

•

 

a “bonus payment” equal to the average of his three then most recent annual cash
bonuses.

In the event a termination event occurs before Mr. Austin has received his first
annual cash bonus, the “bonus payment” will be deemed to be $125,000. If, on or
before December 31, 2008, Mr. Austin either suffers a termination event or his
employment is terminated other than for cause, RAM will pay to Mr. Austin an
additional cash severance payment in the amount of $200,000.

The term “change of control” means any change in the composition of RAM’s Board
of Directors such that the incumbent directors comprise less than one-half of
the membership of the Board. The term “incumbent directors” means those persons
currently serving as RAM’s directors, any person selected by the current
directors to replace a director who dies, resigns or is removed as a director
(and any such person shall thereafter be deemed to be a current director), or
any person nominated by the current directors, or whose nomination is supported
by the current directors, and who thereafter is elected by the stockholders as a
director (and any such person shall thereafter be deemed to be a current
director). The term “cause” means (i) conviction of a felony, (ii) an act or
acts of dishonesty intended to result in personal enrichment at RAM’s expense,
or (iii) failure to follow a reasonable and lawful order from RAM’s chief
executive officer or its Board of Directors, within the reasonable scope of
Mr. Austin’s duties and responsibilities, which failure is not cured within ten
days after notice.

 

 

 